Name: 81/522/EEC: Commission Decision of 25 June 1981 approving a programme for the fishery products sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-18

 Avis juridique important|31981D052281/522/EEC: Commission Decision of 25 June 1981 approving a programme for the fishery products sector in England and Wales pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 195 , 18/07/1981 P. 0054 - 0054****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 25 JUNE 1981 APPROVING A PROGRAMME FOR THE FISHERY PRODUCTS SECTOR IN ENGLAND AND WALES PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/522/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE UNITED KINGDOM FORWARDED A PROGRAMME FOR THE FISHING SECTOR IN ENGLAND AND WALES ON 13 AUGUST 1980 ; WHEREAS THE SAID PROGRAMME ENVISAGES FURTHER INCREASING THE VALUE OF THE RESOURCES AVAILABLE ; WHEREAS IT AIMS TO PROMOTE THE DEVELOPMENT , RESTRUCTURING AND MODERNIZATION OF STORAGE , PROCESSING AND MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS IT AIMS AT THE SAME TIME TO IMPROVE THE QUALITY OF THE FINISHED PRODUCTS , THEREBY ASSURING A GREATER VALUE ADDED TO THE BASIC PRODUCTS ; WHEREAS IT THUS CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME MUST BE SUBJECT TO THE DECISIONS WHICH WILL BE TAKEN CONCERNING THE COMMON FISHERIES POLICY ; WHEREAS PURSUANT TO ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 PROJECTS UNDER THE PROGRAMME MUST CONTRIBUTE TO IMPROVING THE SITUATION OF COMMUNITY FISHERMEN ; WHEREAS SUCH DOES NOT APPEAR TO BE THE CASE FOR THE FACILITIES HANDLING PRODUCTS WITHDRAWN FROM THE MARKET OR FOR THE COLD STORES NOT DIRECTLY LINKED WITH PRODUCTION , PROCESSING AND MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS THE COUNCIL HAS ADOPTED CERTAIN MEASURES FOR THE CONSERVATION OF RESOURCES IN COMMUNITY WATERS ; WHEREAS UNDER THOSE MEASURES AND PURSUANT TO ARTICLE 1 OF REGULATION ( EEC ) NO 355/77 IT DOES NOT APPEAR ADVISABLE TO PROMOTE THE DEVELOPMENT OF FACILITIES HANDLING PRODUCTS FISHED SPECIFICALLY FOR PROCESSING INTO PRODUCTS NOT INTENDED FOR HUMAN CONSUMPTION ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT INFORMATION , AS REQUIRED BY ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , TO SHOW THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE FISHING SECTOR IN ENGLAND AND WALES ; WHEREAS THE TIME ALLOWED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD REFERRED TO IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE JOINT OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES AND THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE REGIONAL PROGRAMME FOR THE FISHERY PRODUCTS SECTOR IN ENGLAND AND WALES , FORWARDED BY THE GOVERNMENT OF THE UNITED KINGDOM PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 13 AUGUST 1980 , IS HEREBY APPROVED SUBJECT TO THE DECISIONS WHICH WILL BE TAKEN CONCERNING THE COMMON FISHERIES POLICY . 2 . THIS APPROVAL SHALL NOT APPLY TO THE PART OF THE PROGRAMME DEALING WITH THE CONSTRUCTION OR MODERNIZATION OF FISH MEAL AND FISH OIL FACTORIES , EXCEPT WHERE SUCH FACILITIES ARE CONCERNED EXCLUSIVELY WITH WASTE FROM FISHERY PRODUCTS , OR TO THE PART RELATING TO THE CONSTRUCTION OR MODERNIZATION OF COLD STORES , EXCEPT WHERE SUCH STORES ARE LINKED WITH PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 25 JUNE 1981 . FOR THE COMMISSION GEORGES CONTOGEORGIS MEMBER OF THE COMMISSION